Citation Nr: 0127340	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  95-35 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for residuals of dental 
trauma.

3.  Entitlement to a compensable evaluation for multiple 
scars of the face and head.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from September 1978 
to May 1983.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a 
May 1999 decision, the Board denied the veteran's claims for 
service connection for cervical spine disability and 
residuals of dental trauma and a compensable evaluation for 
multiple scars of the face and head.  The veteran appealed 
this decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a March 2001 order, the Court vacated the 
Board's decision and remanded the veteran's claims for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  

The issues of service connection for cervical spine 
disability and residuals of dental trauma will be discussed 
in the REMAND that follows the order section of this 
decision.

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained by the RO.

2.  The scars of the veteran's face and head are not poorly 
nourished, ulcerative, tender, painful or more than slightly 
disfiguring, nor are they productive of any limitation of 
function.


CONCLUSION OF LAW

The criteria for a compensable (increased) rating for 
multiple scars of the face and head have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that subsequent to the Board's May 
1999 decision, the VCAA was signed into law and regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (recently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  As noted 
above, the Court remanded the veteran's claims for 
readjudication in light of the VCAA.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for a compensable evaluation for his facial and 
head scars.  The RO has found the claim to be well grounded, 
obtained all available medical records pertinent to this 
claim and provided the veteran with multiple VA examinations 
to determine the severity of this disability.  The Board is 
not aware of any additional evidence or information which 
should be obtained to substantiate the veteran's claim.  In 
addition, although the Board sent a letter to the veteran in 
May 2001 informing him that he would be afforded a period of 
90 days in which to submit additional evidence or argument, 
he did not respond to this letter.  Therefore, the Board has 
concluded that there is no outstanding evidence or 
information which should be obtained.  

In sum the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the notice or duty to assist 
provisions of the VCAA and the implementing regulations.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA and 
the implementing regulations.

The Board also notes that the veteran was most recently 
examined for rating purposes in May 2000.  The May 2000 
examination report was not addressed in a supplemental 
statement of the case because the examination was conducted 
after the Board's May 1999 decision.  However, the May 2000 
examination report was addressed in a July 2000 rating 
decision, the information which would have been included in a 
supplemental statement of the case was included in the July 
2000 rating decision and the veteran was provided a copy of 
the July 2000 rating decision.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
issue without first remanding the matter for a supplemental 
statement of the case addressing the May 2000 examination 
report.  

A remand for a supplemental statement of the case addressing 
the May 2000 examination report or for RO consideration of 
the claim in light of the VCAA and the implementing 
regulations would only serve to delay resolution of the 
veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service connection for multiple scars of the face and head 
was granted in May 1984.  A noncompensable disability 
evaluation was assigned.  The noncompensable evaluation 
remained in effect when the veteran filed his current claim 
for an increased evaluation in June 1994.  

In August 1994, the veteran was afforded a VA scars 
examination.  He maintained that the full extent of his scars 
had not properly been considered.  He said he suffered 
significant embarrassment because people thought he had a bit 
of make up on or had some weird exotic disease process 
ongoing.  He stated that he had low self-esteem due to these 
responses.  On physical examination, scars were evident with 
hyperpigmented spots especially on the oblique angle.  There 
was a 1-1/2 centimeter by 2-centimeter arrow-pointed scar that 
was recessed through the upper left eyebrow.  There was a 
faded 1-centimeter scar with hyperpigmentation on the lateral 
aspect of the left temple next to the left eye.  There was a 
1-1/2 inch faded scar with hyperpigmentation at a 45-degree 
angle under the left eye.  There was also a 1.5-centimeter 
scar under the chin that was slightly raised.  The scars were 
nontender and there was no edema.  The only scar with texture 
was the one under the chin.  The one with 
recession/depression was on the eyebrow.  The scars were not 
wide and there was no keloid formation.  There was no 
inflammation and the vascular supply was good.  There was no 
ulceration and the scars were not painful.  The veteran noted 
that he cut the one under the chin periodically while 
shaving. There was no limitation of function noted.  Cranial 
nerves were grossly intact.  The diagnosis was hyperpigmented 
areas and depression on the left eyebrow, around the left 
eye, and on the chin.  Photographs were made and included 
with the examination report.

On VA psychiatric examination in June 1995, the veteran 
reported that he had had difficulty persuading VA that the 
scars on his face required treatment.  He felt that people 
were staring at him and that they would wipe their face or 
try to wipe off his face.  He noted that they probably 
thought he has AIDS.  The examiner noted some very mild 
facial scarring, but did not see what the veteran was 
referring to as dirty or oily spots.

In April 1996, the veteran was afforded a personal hearing 
before the RO.  He asserted that his service-connected scars 
were disfiguring and traumatizing in social situations.  He 
stated that people frequently noticed his facial scars.  At 
times, he said people would walk up to him and attempt to 
wipe away what they believed was a smudge of dirt or oil.  In 
other situations, the veteran indicated that people would 
avoid contact with him because they believed the scars were a 
manifestation of the AIDS virus.  He submitted color 
photographs of affected areas to support his claim.

The veteran was afforded another VA scars examination in May 
2000.  There was evidence that the veteran had had 15 sutures 
above the left eye in the eyebrow.  Also, below the left eye, 
there was a 2.25-centimeter dark abrasion.  The abrasion was 
2 centimeters at its widest point.  The veteran had a 1-
centimeter spot in the nasal fold of the right nose.  He had 
a 2.5-centimeter scar under his chin.  There was no 
indication of tenderness of the scars.  The texture of the 
scars was smooth.  There was no ulceration of the skin or 
adhesions of the scars.  There was no elevation or depression 
of the scars.  There was no mass loss of the underlying 
tissue.  There was no inflammation, edema, or keloid 
formation.  The scars on the nasal fold and below the left 
eye were a dark gray in appearance.  In terms of 
disfigurement, the examiner indicated that the veteran did 
have "mild disfiguration" from the scars due to the fact 
that they were on his face.  The veteran had no limitations 
due to his scars other than the discoloration on his face.  
The diagnoses were facial scars related to a motor vehicle 
accident, facial scars above the left eye, below the left 
eye, on the nasal fold on the right side of the nose, and 
under the chin, and mild discoloration of the facial scars.

II.  Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a disfiguring 
scar of the head, face or neck which is slight is rated as 
noncompensable, whereas such a scar which is moderately 
disfiguring is rated as 10 percent disabling.  A scar which 
is severe, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles, is rated at 30 
percent.  A scar causing complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, is rated at 50 percent.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

A scar which is superficial, poorly nourished, with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. § 
4.118, Diagnostic Code 7803.  A scar which is superficial, 
tender and painful on objective demonstration is also is 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A scar can also be rated according to functional 
limitation of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whatever system is affected, 
evaluations are based upon lack of usefulness of these parts 
or systems, especially in self-support.  The medical examiner 
must therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.  38 C.F.R. § 4.10 (2001).

There is no medical or other substantiating evidence of more 
than mild disfigurement due to the veteran's scars of the 
face and head.  The medical evidence and the photographs 
depicting the scars show that the scars are all small and 
some are faded.  At the June 1995 VA psychiatric examination, 
the veteran referred to scars which he stated people believed 
were dirty or oily spots, but the examiner could not see any 
scars which fit that description.  Moreover, the psychiatric 
examiner characterized the facial scarring as very mild.  
Similarly, the May 2000 examiner characterized the 
disfigurement due to the scarring as mild.  The Board has 
also reviewed the color photographs depicting the scars and 
agrees that any disfigurement is not more than mild.  The 
disfigurement more nearly approximates slight than moderate.  
Therefore, a compensable evaluation on the basis of 
disfigurement is not warranted.  

The record shows that the veteran's facial scars are not 
tender, painful or poorly nourished with repeated ulceration.  
There is also no evidence that the scars are productive of 
functional impairment.  Therefore, the veteran does not 
currently meet the schedular criteria for a compensable 
evaluation under Diagnostic Code 7803, 7804, or 7805.

The Board has considered the benefit-of-the-doubt doctrine 
with respect to this matter, but finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence 
preponderates against the veteran's claim.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his service-connected facial scars.  In 
addition, there are no manifestations of the disability which 
are not contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability is to a compensable 
degree.  Therefore, the Board has concluded that referral of 
the case for extra-schedular consideration is not warranted.


ORDER

Entitlement to a compensable evaluation for multiple scars of 
the face and head is denied.


REMAND

The veteran contends that he sustained nerve damage to his 
dental area as a result of an in-service motorcycle accident.  
He also says that he has a cervical spine disability as a 
result of the motorcycle accident.  Alternatively, the 
veteran argues that his cervical spine disability was caused 
or aggravated by his service-connected low back disability.

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2000).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A review of the record shows that the veteran sustained 
multiple injuries in a September 1982 motorcycle accident.  
The record also shows that the veteran has been diagnosed as 
having degenerative disc disease of the cervical spine with 
subjective complaints of stiffness and discomfort on range of 
motion.  The veteran should be provided a VA examination to 
determine the etiology of his cervical spine disability.  See 
38 U.S.C.A. § 5103A.

At his personal hearing before the RO in April 1996, the 
veteran intimated that he was suffering from some 
neurological problems of the dental area.  There is no 
indication that he was informed by the RO of the need to 
submit medical evidence showing he currently suffers from a 
disability of the dental area.  Under 38 U.S.C.A. § 5103, the 
matter must be REMANDED in order to rectify this deficiency.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should advise the veteran that 
medical evidence linking current 
disability to service dental trauma and 
medical evidence linking current 
disability of his cervical spine to his 
military service or any service-connected 
disability are required to substantiate 
his claims.  The RO should request the 
veteran to submit, to the extent that he 
is able, the required medical evidence.  

2.  The RO should also request the 
veteran to identify the names, addresses 
and approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
issues on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to provide a copy of such 
records.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present disability of the 
cervical spine.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed. 

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's cervical spine, as to whether it is 
at least as likely as not that the disorder 
is etiologically related to service or was 
caused or chronically worsened by any of the 
veteran's currently service-connected 
disabilities.  With respect to any such 
disorder(s) the examiner believes was (were) 
aggravated by a service-connected disability, 
the examiner should attempt to identify the 
extent of disability due to aggravation.  The 
rationale for all opinions expressed must 
also be provided.

5.  If the veteran submits competent 
evidence of current disability of the 
dental area, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the extent and etiology of 
that disability.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The physician should be requested to 
provide an opinion with respect to each 
currently present disorder of the dental 
area as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
active service.  The rationale for all 
opinions expressed must also be provided.

6.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations. 

8.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO; however, the veteran is advised 
that the examinations requested in this remand are necessary 
to evaluate his claims, and that a failure to report for the 
scheduled examinations, without good cause, could result in 
the denial of the claims.  38 C.F.R. § 3.655(b) (2001).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 



